Titone, J. (dissenting).
I have no quarrel with the majority’s factual recitation or the general propositions of law which it cites. But looking beyond such generalized propositions to the controlling holdings, I am compelled to conclude that the largely “undisputed” facts fall far short of the quantum necessary to establish probable cause for arrest at the time that the pillowcase was searched. Therefore, I must dissent.
“In passing on whether there was probable cause for an arrest, we consistently have made it plain that the basis for such a belief must not only be reasonable, but it must appear to be at least more probable than not that a crime has taken place and that the one arrested is its perpetrator, for conduct equally compatible with guilt or innocence will not suffice” (People v Carrasquillo, 54 NY2d 248, 254). Although an incidence of high crime in a neighborhood has some relevance in the probable cause equation, living in or visiting such a neighborhood does not operate as a forfeiture of the constitutional right to be free from unreasonable searches and seizures (NY Const, art I, § 12; US Const, 4th Amdt), and, absent some action which is not susceptible of an innocent interpretation, does not elevate mere suspicion to the level of probable cause (People v Oden, 36 NY2d 382; People v Davis, 36 NY2d 280, cert den 423 US 876; People v Fripp, 85 AD2d 547, affd 58 NY2d 907).
It is obvious that neither Officer Schassler nor his fellow officers had any valid predicate on which to base a conclusion that the defendant had committed, was committing, or was about to commit, a crime, the sine qua non of probable *499cause (People v Carrasquillo, 54 NY2d 248, supra; People v Oden, 36 NY2d 382, supra).
As in People v Carrasquillo (54 NY2d 248, supra), defendant did not attempt to flee. That his companion did so is totally irrelevant because the defendant himself was engaged in no overt criminal activity (People v Martin, 32 NY2d 123; People v Perez, 104 AD2d 454; People v Batista, 68 AD2d 515, affd 51 NY2d 996; People v Payne, 50 AD2d 840). The companion, in any event, was free to do so under the circumstances (People v Howard, 50 NY2d 583, cert den 449 US 1023). More important, notwithstanding the absence of any objective fact or permissible factual inference, and without so much as the briefest kind of common-law inquiry, the officers precipitously placed defendant under arrest and conducted a search of his personal effects (People v Carrasquillo, 54 NY2d 248, 252, supra; People v Howard, supra, p 586; People v De Bour, 40 NY2d 210, 219; People v Brown, 32 NY2d 172).
The majority’s error, I think, is in melding the concepts of probable cause to arrest and the reasonable suspicion standard governing a stop and frisk. I would agree that the minimum requirements for a lawful detentive stop were met (CPL 140.50; People v Skinner, 65 AD2d 704, affd 48 NY2d 889; but cf. People v Carney, 58 NY2d 51) and that a protective frisk could have been undertaken absent probable cause to arrest (People v Tratch, 104 AD2d 503). But our concern is not with a protective frisk, and, without probable cause to arrest, these factors cannot be utilized to sustain the search (People v Donello, 103 AD2d 781).
Simply put, the “facts” pointed to by the majority have been consistently held to warrant no more than inquiry and investigation; they do not reach the higher level of objectivity required for probable cause to arrest (People v Carrasquillo, 54 NY2d 248, supra; People v Howard, 50 NY2d 583, supra; People v Brown, 32 NY2d 172, supra; People v Martin, 32 NY2d 123, supra; People v Donello, supra; cf. People v Moore, 47 NY2d 911; People v De Bour, 40 NY2d 210, supra). Accordingly, that branch of the motion which sought suppression of physical evidence should have been granted (People v Carrasquillo, supra; People v Donello, supra).
*500Weinstein and Rubin, JJ., concur with Mollen, P. J.; Titone, J., dissents and votes to reverse the judgment appealed from, grant that branch of defendant’s pretrial motion which sought suppression of physical evidence, and order a new trial, with an opinion.
Judgment of the County Court, Rockland County, rendered December 7, 1981, affirmed.
The case is remitted to the County Court, Rockland County, for further proceedings pursuant to CPL 460.50 (subd 5).